WiNBORNE, J.
The record on this appeal shows that during the course of the hearing in the trial court defendants, appellants, entered numerous exceptions to the admission of evidence, as well as exceptions to the denial of their motions for judgment as of nonsuit, — all of which are grouped in the assignments of error shown. The record also shows that there is no exception to any finding of fact made by the court. There is exception to the signing of the judgment. In the light of this situation, the exceptions to the evidence offered are ineffectual. However, on examination they are found to be without merit. And the exception to the signing of the judgment raises only the question as to whether the facts as found by the court are sufficient to support the judgment. That is, such exception challenges only the conclusions of law upon the facts so found. Hylton v. Mt. Airy, 227 N. C., 622, 44 S. E. (2d), 51; Vestal v. Machine Co., 219 N. C., 468, 14 S. E. (2d), 427; Manning v. Ins. Co., 227 N. C., 251, 41 S. E. (2d), 767, and cases cited.
The questions thus raised in the present case are fundamental and tantamount to question presented on motion for judgment as of nonsuit.
The two questions of law arising upon the facts found and presented by appellant for decision and determinative of this appeal are these:
I. Are the two notes executed by Henry W. Davis to Mrs. Troy Smith and to James M. Davis, respectively, sued upon in this action, and the deed of trust to John L. Rendleman, Sr., Trustee, securing the same, sought to be foreclosed, barred by the ten year statute of limitations— G. S., 1-47 (2), and G. S., 1-47 (3), respectively? In the light of the *177facts found by tbe .court in respect of tbe payments made in January, 1945, by Henry W. Davis on these notes tbe decisions of this Court provide a negative answer to tbe question. See Walton v. Robinson, 27 N. C., 341; Hewlett v. Schench, 82 N. C., 234; McDonald v. Dickson, 87 N. C., 404; Bank v. Harris, 96 N. C., 118, 1 S. E., 459; Battle v. Battle, 116 N. C., 161, 21 S. E., 177; Supply Co. v. Dowd, 146 N. C., 191, 59 S. E., 685; Kilpatrick v. Kilpatrick, 187 N. C., 520, 122 S. E., 377; Grocery Co. v. Hoyle, 204 N. C., 109, 167 S. E., 469.
Those payments had tbe effect of -reviving tbe liability of Henry W. Davis on these notes. In Walton v. Robinson, supra, decided in tbe year 1845, Ruffin, G. J., states that, “Nothing is plainer than that making a payment on a note repels tbe statute. It is assuming tbe payment anew.” And this principle is not altered by tbe provisions of G. S., 1-26, originally enacted as Section 51 of Tbe Code of Civil Procedure of North Carolina (1868), prescribing that a new promise to pay an indebtedness must be in writing, in that it expressly provides therein that “this Section does not alter tbe effect of any payment of principal or interest.” Tbe decisions of this Court treating of this provision bold that tbe effect of this clause is to leave tbe law as it was prior to tbe adoption of Tbe Code of Civil Procedure as regards tbe effect of a partial payment in removing tbe bar of tbe statute of limitations. Bank v. Harris, supra; Battle v. Battle, supra; Supply Co. v. Dowd, supra; Kilpatrick v. Kilpatrick, supra.
And in Hewlett v. Schenck, supra (1879), Smith, C. J., wrote in reference thereto: “So a' partial payment, though the evidence need not be in writing, being an act and not a mere declaration, revives tbe liability because it is deemed a recognition of it and an assumption anew of tbe balance due. But if at tbe time such payment is made tbe presumption arising from tbe unexplained fact is disproved by tbe attending circumstances or other sufficient evidence of a contrary intent, tbe payment will not have such effect.”
And in tbe Supply Company case, it is said: “Tbe general principle on which part payment takes tbe case out of tbe statute is that tbe party paying intended by it to acknowledge and admit tbe greater debt to be due.” Also in tbe Kilpatrick case (1924), supra, Hoke,'J., declares that “Tbe authorities further bold that, in order to constitute a renewal of an account or obligation otherwise barred by tbe statutes of limitations, tbe alleged payment must be made and received ‘under circumstances permitting tbe inference that tbe debtor did so in recognition of tbe existence of the debt and of bis obligation to pay the same.’ ”
Tested by these principles, tbe facts as found here by tbe court, — that at tbe times tbe payments were made tbe defendant Henry W. Davis acknowledged bis indebtedness upon each of said notes and expressed bis *178desire to pay tbe same in full as and when bis income permitted, in law amount to a revival of tbe indebtedness, — thereby fixing a new date from wbieb tbe statutes of limitations begin-to run.
Now, as to whether an action for tbe foreclosure of tbe deed of trust executed by Henry W. Davis and wife to John L. Rendleman, Sr., Trustee, as security for said note, is barred by tbe ten year statute of limitations, G. S., 1-47 (3), it is sufficient to point to tbe statute which provides that such action may be commenced “within ten years after tbe last payment on tbe same.”
II. ¥e come now to this question: Where tbe bolder of an indebtedness secured by a deed of trust, duly registered, fails, within tbe period of fifteen years from tbe date when tbe conditions of it, by tbe terms thereof, are due to have been complied with, or from tbe maturity of tbe last installment of debt or interest secured thereby, to file and register an affidavit, or in lieu thereof make marginal entry on tbe record in accordance with provisions of statute, G. S., 45-37 (5), originally P. L. 1923, Chapter 192, is tbe conclusive presumption of compliance with tbe conditions of tbe deed of trust, or of tbe payment of tbe debt secured thereby, provided for under tbe said statute, available thereafter to those who become creditors of tbe trustor within said period of fifteen years?
Tbe answer is to be found in tbe proper interpretation or construction of tbe statute. While tbe exact question has not been presented previously to this Court, reasonable interpretation and construction of the context of tbe statute in tbe light of tbe caption of tbe act as originally enacted by tbe General Assembly and of existing law leads to a conclusion accordant with tbe bolding oí tbe court below predicated upon a negative answer.
This statute as originally enacted by tbe General Assembly is captioned “An Act to Facilitate tbe Examination of Titles and to Create a Presumption of Payment of Instruments Securing tbe Payment of Money After Fifteen Tears from tbe Date of Maturity of tbe Debts Secured Thereby.” And tbe Act provides that: “Tbe conditions of every mortgage, deed of trust, or other instrument securing tbe payment of money shall be conclusively presumed to have been complied with or tbe debt secured thereby paid, as against creditors or purchasers for a valuable consideration from tbe trustor, mortgagor or grantor, from and after tbe expiration of fifteen years from tbe date when tbe condition of such instrument by tbe terms thereof are due to have been complied with, or the maturity of tbe last installment of debt or interest secured thereby, unless tbe bolder of tbe indebtedness secured by such instrument or party secured by any provision thereof shall file an affidavit with tbe register of deeds of tbe county where such instrument is registered, in which shall be specifically stated tbe amount of debt unpaid, which is secured by said *179instrument, or in what respect any other condition thereof shall not have been complied with, whereupon the register of deeds shall record such affidavit and refer on the margin of the record of the instrument referred to therein the fact of the filing of such affidavit, and a reference to the book and page where it is recorded. Or in lieu of such affidavit the holder may enter on the margin of the record any payments that have been made on the indebtedness secured by any such instrument, and shall in such entry state the amount still due thereunder. This entry must be signed by the holder and witnessed by the register of deeds.” Gr. S., 45-37 (5).
The parties to this action differ in their views as to the meaning of this statute. The appellants contend that the Legislature in enacting the statute intended that the conclusive presumption of payment should arise in favor of creditors or purchasers for a valuable consideration irrespective of whether the claims are contracted within, or after the expiration of the fifteen year period. On the other hand, appellees contend that the Legislature in enacting the statute intended that the conclusive presumption of payment should arise in favor of only those creditors or purchasers for a valuable consideration whose claims are contracted after the expiration of the fifteen year period. Stated concisely, to what creditors or purchasers for a valuable consideration did the Legislature intend to afford protection by enacting the statute ?
At the time of the enactment of this statute, 1923, the law with respect to the revival and renewal of existing obligations prevailed as it does now and as it is applied here in answer to the first question. No statutory provision had been made for the public in dealing with the mortgagor, trustor or grantor to ascertain whether the indebtedness secured by an old and unsatisfied mortgage or deed of trust or other instrument had been paid. And, in providing a remedy for such difficulty, the Legislature must have passed the act in the light of the well settled principles of the law that an obligation otherwise barred by the statute of limitations could be revived by a payment thereon, as hereinabove held, or by written acknowledgment as provided by statute, Gr. S., 1-26. The caption of the act would indicate as much. Therefore, if the context of the statute under consideration be not clear as to what the Legislature intended, the caption of the act as originally enacted tends to clarification.
It is a well established rule of construction in this State that when the meaning of an act of the General Assembly is in doubt, reference may be had to the title and context of the act of legislative declarations of the purpose of the act, — the intent and spirit of the act controlling in its construction. S. v. Woolard, 119 N. C., 779, 25 S. E., 719; Machinery *180Co. v. Sellers, 197 N. C., 30, 147 S. E., 674; Dyer v. Dyer, 212 N. C., 620, 194 S. E., 278; S. v. Keller, 214 N. C., 447, 199 S. E., 620.
In tbe case in band, tbe first clause of tbe caption or title of tbe act indicates tbe primary purpose of tbe act, tbat is, to facilitate tbe examination of titles. “To facilitate” according to Webster’s Dictionary, means “to make easy or less difficult, to .free from difficulty or impediment.” In tbis light tbe provisions of tbe statute in respect to tbe presumption of payment, are prospective. For whose benefit then did tbe Legislature intend to make easy or less difficult tbe examination of titles, — tbe creditor who wishes to deal with tbe mortgagor, trustor or grantor oil tbe faith of tbe presumption of payment created by tbe statute, or tbe creditor who becomes a creditor of tbe mortgagor or trustor, or grantor before tbe presumption of payment arises ?
In tbis respect, we agree with argument advanced by appellee tbat tbe primary purpose sought to be accomplished was to promote freer marketability in cases where old and unsatisfied mortgages and deeds of trust, securing debts, were hampering real estate transaction, and tbat tbis economic purpose is adequately accomplished by furnishing protection to parties who extend credit or purchase for a valuable consideration “from and after” tbe expiration of tbe fifteen year period.
An analysis of tbe phraseology of the statute tends to support this view. In brief, tbe statute declares first tbat there shall be a conclusive presumption of payment; next, tbat tbe presumption applies in favor of creditors or purchasers for a valuable consideration from tbe trustor, mortgagor or grantor; and then, tbat tbe presumption shall take effect “from and after tbe expiration of fifteen years, etc.”
If tbe Legislature bad intended tbe act to favor creditors, who bad extended credit prior to tbe time when tbe presumption of payment arises, an ordinary statute of limitation would have been appropriate.
In tbe case Hicks v. Kearney, 189 N. C., 316, 127 S. E., 205, this Court, considering tbis statute, then P. L. 1923, Chapter 192, now Gr. S., 45-37 (5), held tbat tbe conclusive presumption of payment of a debt secured by a mortgage, as against creditors and purchasers for value, after fifteen years, is prospective in its effect. In tbis case Adams, J., speaking of tbe two notes secured by a mortgage, there in question, which antedated tbe passage of tbe act, used tbis expression: “Neither of these debts could have been contracted on tbe faith of tbe statutory presumption unless tbe statute be given retroactive effect.” Appellees contend with force tbat tbe use of tbe words “debt . . . contracted on tbe faith of tbe statutory presumption” would seem to indicate tbat tbe Court bad more in mind than tbe mere retroactive aspect of tbe statute; tbat, undoubtedly, tbe Court was indicating tbat tbe statute should apply only in favor of creditors who have a debt which was “contracted on tbe faith *181o£ the statutory presumption”; and that such faith could not possibly arise prior to the expiration of the fifteen year period, — the presumption under the statute not arising until 'the termination of fifteen years.
In conclusion, the authorities cited by appellants, and the comparison between the statute in question and the registration statute's advanced by appellants, after careful consideration, fail to carry conviction adverse to the conclusions of law reached by the court below as set forth in the judgment there rendered — both with respect to appellant The First National Bank of Salisbury and to appellant R. 0. Boyce.
Hence, the judgment below is
Affirmed.